Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.374   Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 17-20334

v.                                      Judith E. Levy
                                        United States District Judge
Jonathan Wade Wright,                   Anthony P. Patti
                                        Magistrate Judge
                     Defendant.
________________________________/


  ORDER DENYING WITHOUT PREJEUDICE DEFENDANT
JONATHAN WADE WRIGHT’S MOTION FOR COMPASSIONATE
                  RELEASE [43]

     On June 27, 2018, Defendant Jonathan Wade Wright pled guilty to

possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). (ECF No. 30.) Defendant was

sentenced to 60 months’ imprisonment, to be served consecutively to the

sentenced imposed by the Honorable Judge Nancy G. Edmunds in Case

No. 17-20022. (Id. at PageID.197.)

     On June 9, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.375   Page 2 of 8




constitutes an “extraordinary and compelling reason” for release. (ECF

No. 43.) Because Defendant was serving Judge Edmunds’ sentence at the

time of his motion and would not begin serving the sentenced imposed by

this Court until September 17, 2020, the Court stayed Defendant’s

motion on July 15, 2020, pending the resolution of Defendant’s identical

compassionate release motion before Judge Edmunds. (ECF No. 42.)

Because Judge Edmunds has since denied Defendant’s separate

compassionate release motion, and because Defendant is now serving the

sentenced imposed by this Court, the undersigned now has jurisdiction

to address Defendant’s second compassionate release motion. For the

following reasons, the motion is DENIED.

     As an initial matter, the Court acknowledges that Defendant, as an

incarcerated individual, faces an increased risk of contracting COVID-19

due to his confinement at FCI Elkton in Lisbon, Ohio. On March 23, 2020,

the Centers for Disease Control and Prevention (CDC) acknowledged

that correctional and detention facilities “present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons,

staff, and visitors.” Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities,


                                     2
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20      PageID.376   Page 3 of 8




Centers      for      Disease       Control          (Mar.       23,       2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. The Court additionally

acknowledges that FCI Elkton itself has confirmed cases of COVID-19 for

both detainees and staff. COVID-19 Cases, Federal Bureau of Prisons,

(October 5, 2020) https://www.bop.gov/coronavirus/; see also Wilson v.

Williams, No. 20-00794, 2020 WL 1940882 (N.D. Ohio, Apr. 22, 2020).

Indeed, since the initial confirmed outbreaks in early 2020, Attorney

General Barr has directed federal prisons to systematically evaluate and

release   inmates   most    at   risk       from   the   COVID-19      pandemic.

Memorandum for Director of Bureau of Prisons, Att’y Gen. William Barr,

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic (Mar. 26, 2020).

     However, Defendant is not one of those most at risk. The

compassionate release statute allows the Court to modify a defendant’s

term of imprisonment if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The United States

Sentencing Guidelines define “extraordinary and compelling reasons” as

“suffering from a serious physical or medical condition . . . that


                                        3
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.377   Page 4 of 8




substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

     Defendant argues that he has “pre-existing asthma condition.”

(ECF No. 31.) He made an identical argument before Judge Edmunds,

who rejected it for the following reason:

     [W]hile Defendant’s medical records reflect he has asthma
     and was prescribed an inhaler upon his arrival at FCI Elkton
     in 2018, he never picked up that inhaler. Thus, it appears his
     asthma is mild. But even if Defendant has a severe form of
     asthma, it is unclear whether this medical condition places
     him at a higher risk for severe illness from the virus. See
     People with Underlying Medical Conditions, Centers for
     Disease        Control       and     Prevention        [CDC],
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-at-higher-risk.html (stating that people
     with moderate-to-severe asthma ‘might be at an increased
     risk for severe illness form COVID-19’).

(United States v. Jonathan Wright (D-4), No. 17-20022, ECF No. 340,

PageID.5174.) Defendant has made identical asthma arguments before

this Court. The undersigned agrees with Judge Edmunds that

Defendant’s asthma appears to be mild and is therefore not currently a

CDC-supported justification for compassionate release.

     In this case, the parties bring up two additional potential medical

conditions that were apparently not before Judge Edmunds: obesity and
                                     4
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.378    Page 5 of 8




kidney disease. Unlike mild asthma, the CDC has advised that both

chronic kidney disease and a BMI of 30 or greater (“clinical obesity”)

independently “increase[ a person’s] risk of severe illness from COVID-

19.” People with Certain Medical Conditions, Centers for Disease Control,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#obesity             (Sep.   11,

2020). The Court will therefore address these additional alleged

conditions.

     In   the   United    States’   July   10   response    to   Defendant’s

compassionate release motion, the government noted that Defendant’s

2018 Presentence Report reflected a Body-Mass Index (BMI) of 37.6 (ECF

No. 35, PageID.221.) Though Defendant did not mention obesity as a

compassionate release factor in his June 9, 2020 motion, he did briefly

reference it in his August 12, 2020 reply, along with the brief new

reference to a potential kidney condition. (ECF No. 44, PageID.325.) (“I

should not be denied due to the fact I do have a pre-existing asthma

condition, as well as obesity and from my recent lab reports from

February 2020, I may also have a kidney disease that I have yet to be

checked for or even have a follow-up appointment.”)


                                     5
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.379   Page 6 of 8




        As to Defendant’s obesity, it is undisputed that he qualified as

clinically obese in 2018. However, neither party attached records

reflecting Defendant’s current BMI, and Defendant himself mentioned

the issue only briefly in reply and did not rely on it in his original motion.

Absent evidence of a current obesity condition, the Court will not consider

the alleged obesity in this compassionate release motion. Defendant is,

however, free to renew this motion with evidence of obesity at a later

time.

        As to the alleged kidney condition, the Court examined Defendant’s

February 2020 medical record but could not find evidence of a chronic

kidney problem. The medical record indicates that Defendant has a

glomerular filtration rate (GFR) of “greater than 60,” and the medical

note accompanying this information says that “a calculated GFR [of less

than] 60 suggests chronic kidney disease if found over a 3 month period.”

(ECF No. 44, PageID.332.) According to this record, Defendant’s GFR

was not in the danger zone in February 2020, and the parties did not

provide GFR records for more than this one month’s report. Accordingly,

this information does not support compassionate release.




                                      6
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.380   Page 7 of 8




     For the foregoing reasons, the Court cannot conclude that

Defendant is “suffering from a serious physical or medical condition . . .

that substantially diminishes [his] ability . . . to provide self-care within

the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

     The Court is concerned about the wellbeing of Defendant, as well

as that of all detainees, during the pandemic. However, the Court cannot

find that Defendant has demonstrated “extraordinary and compelling

reasons” for release. 18 U.S.C. § 3582(c)(1)(A). Should Defendant’s

condition change, he is of course free to renew his motion.

     Accordingly,     Defendant’s    motion    is      DENIED       WITHOUT

PREJUDICE.

     IT IS SO ORDERED.

Dated: October 6, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                                     7
Case 5:17-cr-20334-JEL-APP ECF No. 46 filed 10/06/20   PageID.381   Page 8 of 8




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 6, 2020.


                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     8
